           Case 1:18-cv-03339-SCJ Document 17 Filed 12/19/18 Page 1 of 6




                    THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

EVETTE PERSON,                 )
                               )
     Plaintiff,                )
                               )
vs.                            )             Civil Action File No.:
                               )             1:18-cv-3339-SCJ
KAISER FOUNDATION              )
HEALTH PLAN OF                 )
GEORGIA, INC.,                 )
                               )
     Defendant.                )
_______________________________)

    JOINT MOTION FOR APPROVAL OF AGREEMENT TO SETTLE
     PLAINTIFF’S FAIR LABOR STANDARDS ACT CLAIM WITH
          INCORPORATED BRIEF IN SUPPORT THEREOF
      Plaintiff Evette Person (“Plaintiff”) and Defendant Kaiser Foundation Health

Plan of Georgia, Inc. (“Defendant”) (jointly referred to as the “Parties”), through

their respective undersigned counsel, jointly move the Court to approve their

settlement of Plaintiff’s Fair Labor Standards Act claim and show the Court as

follows:

      1.       Plaintiff filed her Complaint against Defendant on July 12, 2018,

alleging violations of the Fair Labor Standards Act (“FLSA”). (Dkt. No. 1).

      2.       Defendant filed its Answer on August 16, 2018, denying key material

allegations and asserting appropriate defenses. (Dkt. No. 6).

                                         1
           Case 1:18-cv-03339-SCJ Document 17 Filed 12/19/18 Page 2 of 6




      3.       The Parties have engaged in a meaningful discovery process, including

written discovery and documentation.

      4.       Defendant hired Plaintiff as a “Supervisor, Patient Business Office” on

or around August 9, 2013. Plaintiff’s title subsequently changed to “Financial

Counselor.”

      5.       The Parties agree that the instant adversarial action involves disputed

factual and legal issues.

      6.       The factual and legal disputes include, but are not limited to, the

number of unpaid hours, if any, worked by Plaintiff, whether Plaintiff was exempt

from the overtime requirements of the FLSA, and whether Plaintiff is entitled to

recover liquidated damages.

      7.       Defendant contends that Plaintiff is not entitled to any overtime

pursuant to the FLSA because she is exempt from such requirements.

      8.       Given the disputes at issue, Plaintiff is not assured of success of her

claims.

      9.       While participating in discovery, the Parties, with the assistance of their

respective attorneys, also engaged in extensive settlement discussions that enabled

each party to better understand and assess the details and substance of their

respective claims and defenses.


                                             2
        Case 1:18-cv-03339-SCJ Document 17 Filed 12/19/18 Page 3 of 6




      10.    Based upon their respective understandings and assessments, Plaintiff

and Defendant negotiated and entered into a Settlement Agreement and Release (the

“Agreement”), attached hereto as Exhibit A.

      11.    In entering into the Agreement, Plaintiff and Defendant acted at arms’

length, in good faith, with the advice of counsel, and with an awareness as to the

disputes of fact and law that could affect the resolution of Plaintiff’s FLSA claim

absent settlement.

      12.    The Parties agree that this settlement is a reasonable means for all

Parties to minimize future risk and litigation costs.

      13.    Therefore, with advice of counsel, the Parties have elected to enter into

the Agreement and are satisfied with the terms and conditions contained therein,

which they believe represent a fair and reasonable compromise of a bona fide dispute

over FLSA provisions.

      14.    Pursuant to established legal precedence, judicial approval is required

to give effect to Plaintiff’s release of FLSA claims, which is material to the

enforceability of the Agreement. See Lynn’s Food Stores, Inc. v. U.S. By and

Through U.S. Dept. of Lab., Empl. Standards Admin., Wage and Hour Div., 679 F.2d

1350, 1353 (11th Cir. 1982); Price v. Atlanta Fin. Associates, Inc., 1:10-CV-01601-




                                           3
         Case 1:18-cv-03339-SCJ Document 17 Filed 12/19/18 Page 4 of 6




HLM, 2010 WL 11598121 at *1 (N.D. Ga. Dec. 8, 2010). Accordingly, the parties

recognize that settlement of Plaintiff’s FLSA claim requires this Court’s approval.

      15.    Plaintiff and Defendant have agreed to the amounts to be paid

Plaintiff’s attorneys, and thus no judicial scrutiny of attorneys’ fees is required.

Helms v. Central Fla. Reg. Hosp., No. 6:05-cv-383-Orl-22JGG, 2006 WL 3858491

at *3-4 (M.D. Fla. Dec. 26, 2006) (the FLSA does not require the court to assess

the fairness of an agreed payment of attorneys’ fees in settling an individual action).

      16.    The undersigned counsel for the Parties confirm there was no collusion

regarding the settlement of this matter and agree that continuing to litigate this matter

would not be an efficient use of the Court’s time and resources, and would not be

beneficial to the Parties.

      WHEREFORE, the Parties respectfully request that this Court review and

approve the Agreement to resolve Plaintiff’s FLSA claim. For the Court’s

convenience, a proposed Order granting this Motion is attached hereto.

      Respectfully submitted, this 19th day of December, 2018.

      /s/ Douglas Kertscher                           /s/ Frederick C. Dawkins
      Douglas R. Kertscher                            Frederick C. Dawkins
      Georgia Bar No. 416265                          Georgia Bar No. 213460
      Hill, Kertscher & Wharton, LLP                  Frederick C. Dawkins, Esq.
      3350 Riverwood Parkway                          3379 Peachtree Road
      Suite 800                                       Suite 555
      Atlanta, Georgia 30339                          Atlanta, Georgia 30326


                                           4
  Case 1:18-cv-03339-SCJ Document 17 Filed 12/19/18 Page 5 of 6




(770) 953-0995 (Telephone)               (404) 974-9543 (Telephone)
drk@hkw-law.com                          fdawkins@fcd-law.com

Counsel for Plaintiff                    Counsel for Defendant




                               5
        Case 1:18-cv-03339-SCJ Document 17 Filed 12/19/18 Page 6 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


EVETTE PERSON,

      Plaintiff,                                     CIVIL ACTION FILE NO.:

vs.                                                  1:18-cv-03339-SCJ

KAISER FOUNDATION HEALTH                             JURY TRIAL DEMANDED
PLAN OF GEORGIA, INC.

      Defendant.

                          CERTIFICATE OF SERVICE

      This is to certify that I have on this date caused to be filed a true and correct

copy of the within and foregoing JOINT MOTION FOR APPROVAL OF

AGREEMENT TO SETTLE PLAINTIFF’S FAIR LABOR STANDARDS

ACT CLAIM WITH INCORPORATED BRIEF IN SUPPORT THEREOF

with the Clerk of the Court using the CM/ECF system that automatically sends e-

mail notification of such filing to counsel of record.

      This 19th day of December, 2018.

                                         /s/ Douglas R. Kertscher
                                         Douglas R. Kertscher
                                         Georgia State Bar No. 416265
                                         Email: drk@hkw-law.com
                                         Attorney for Plaintiff


                                           6
